References Cited
In the present application, claims 1-4,7,9,11-14,16-18 and 22-23 are allowed. 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the limitations of claims 1 and 14.
In the present application, claims 1 and 14 are allowed. The most related prior art patent of record are Schmidt et al (US 20160371766 A1), Borhan et al (US 20130218721 A1), and Guo et al (US 20180218429 A1). The most related foreign prior art patent of record is CN 107330750 A; and the most related non-patent literature of record are References U & V.

Each of these references fail to disclose or render obvious the combination of limitations in the independent claims 1 and 14, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.
At least for their dependence upon independent claims 1 and 14, the dependent claims 2-4, 7- 9, 11-13, 16-18, and 22-23  recite subject matter allowable for sustainably similar reasons to claims 1 and 14, and are allowable over prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684          

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684